Citation Nr: 1725968	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-14 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a left shoulder condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the Air Force from October 1971 to October 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in Columbia, South Carolina.

In February 2016, the Veteran testified before the undersigned Veteran's Law Judge.  A transcript of the testimony has been associated with the record.   

In a May 2016 the Board reopened the Veteran's claims and remanded them for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

This matter was remanded to the RO in May 2016.  Unfortunately, the Board finds that there has not been substantial compliance with the remand instructions and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2016 remand, the Board noted that an October 1997 VA treatment record notes that the Veteran was being followed by Tricare for various conditions, although her shoulders were not specifically noted in this record.  The Board further noted that given that there are very few VA treatment records dated between 1995 and 2000, on remand, all of the Veteran's Tricare records dated from 1995 to 2000 should be associated with the claims file. 

The Board also directed that after the Tricare records were obtained and associated with the record, the RO should obtain a VA medical opinion to clarify whether the Veteran's right and left shoulder conditions are "at least as likely as not" related to her active service.  In the remand directives, the Board requested that the examiner address the September 1995 bone scan that revealed possible early degenerative changes in the left coracoid process, as well as the December 1995 VA examination report that shows right shoulder complaints and findings including one grade motor weakness of involving her right rotator cuff, and a mildly positive impingement sign on the right shoulder.  

In response to the Board's remand directives, the RO issued a letter to the Veteran in June 2016 requesting that she complete a VA Form 21-4143 Authorization to Disclose Information and a VA Form 21-4142a, General Release for Medical Provider Information.  

On the same date in June 2016 that the development letter was sent, a new VA medical opinion was issued.  The examiner issued the following opinion:

Veteran noted to have bilat[eral] shoulder complaints present.  It is noted that Veteran had a negative x-ray of the shoulders in 1995 (the year of discharge).  This would more support a lack of degenerative changes being present the non-specific bone scan results present.  There is no radiographic evidence present prior to 1995 to support any correlation of complaints to military service.  Her current complaints are less likely as not related to military service based on the lack of evidence present to support definitive/substantial findings involving the shoulders in service. 

The RO did not give the Veteran sufficient time to submit an authorization form for procurement of her Tricare Records.  As a result, the examiner was not able to consider those records in the June 2016 medical opinion.  

In addition, the examiner did not address the September 1995 bone scan that revealed possible early degenerative changes in the left coracoid process, as well as the December 1995 VA examination report that shows right shoulder complaints and findings including one grade motor weakness of involving her right rotator cuff, and a mildly positive impingement sign on the right shoulder.  As such an additional remand for substantial compliance with the remand instructions is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Request that Veteran complete the necessary authorizations to allow the Veteran's Tricare treatment records dated from October 1995 through 2000 (noted as "Navy doctors" in October 1997 VA treatment records) to be obtained and associated with the record.  Allow the Veteran a reasonable amount of time to respond.  Any failure to obtain the documents should be noted in the claims file.   

2.  After the above mentioned Tricare records are obtained, obtain a VA medical opinion to clarify whether the Veteran's right and left shoulder conditions are "at least as likely as not" related to her active service.  The complete claims folder must be provided to the examiner for review, including a copy of this Board decision and remand, and the examiner must note that the claims folder has been reviewed in the report.

In rendering an opinion, the examiner should address the September 1995 bone scan that revealed possible early degenerative changes in the left coracoid process, as well as the December 1995 VA examination report that shows right shoulder complaints and findings including one grade motor weakness of involving her right rotator cuff, and a mildly positive impingement sign on the right shoulder.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







